Case 1:19-cv-22978-FAM Document 19 Entered on FLSD Docket 12/17/2019 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:19-22978-CIV-MORENO

  ANTONIO RODRIGUEZ,

          Plaintiff,

  vs.


  RANSOM EVERGLADES SCHOOL, INC
  a Florida Not For Profit Corporation,

          Defendant.
                                                  /

                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

          COME NOW Plaintiff, ANTONIO RODRIGUEZ and Defendant, RANSOM

  EVERGLADES SCHOOL, INC. by and through their respective undersigned counsel, hereby

  stipulate to the dismissal with prejudice of all claims by Plaintiff against Defendant, with all parties

  to bear their own fees and costs. Plaintiff acknowledges that Defendant denies any wrongdoing or

  liability with respect to the claims asserted by Plaintiff in this action. A proposed Order of

  Dismissal with Prejudice is attached hereto as Exhibit “A”.




                [ATTORNEYS’ SIGNATURES APPEAR ON THE NEXT PAGE.]
Case 1:19-cv-22978-FAM Document 19 Entered on FLSD Docket 12/17/2019 Page 2 of 3




  Dated: December 17, 2019                Respectfully submitted,
         Miami, Florida


   REMER & GEORGES-PIERRE, PLLC              STEARNS WEAVER MILLER WEISSLER
   44 West Flagler Street                     ALHADEFF & SITTERSON, P.A.
   Suite 2200                                150 West Flagler Street
   Miami, Florida 33130                      Museum Tower, Suite 2200
   Telephone: (305) 416-5000                 Miami, Florida 33130
   Facsimile: (305) 416-5005                 Telephone: (305) 789-3200
                                             Facsimile: (305) 789-3395


   s /Peter H. Hoogerwoerd                   By: s/Ingrid H. Ponce
   Peter H. Hoogerwoerd, Esq.                INGRID H. PONCE, ESQ.
   Florida Bar No.: 0188239                  Florida Bar No.: 166774
   Email: pmh@rgpattorneys.com               E-mail: iponce@stearnsweaver.com
   Nathaly Saavedra, Esq.                    JOANNE M. HEFT, ESQ.
   Florida Bar No.: 118315                   Florida Bar No.: 1003923
   E-mail: ns@rgpattorneys.com               E-mail: jheft@stearnsweaver.com
   Erin L. Haney, Esq.                       PAUL CRUCET, ESQ.
   Florida Bar No.: 1015865                  Florida Bar No.: 122169
   E-mail: eh@rgpattorneys.com               E-mail: pcrucet@stearnsweaver.com

   Attorneys for Plaintiff, ANTONIO          Attorneys for Defendant RANSOM
   RODRIGUEZ                                        EVERGLADES SCHOOL
Case 1:19-cv-22978-FAM Document 19 Entered on FLSD Docket 12/17/2019 Page 3 of 3




                                  CERTIFICATE OF SERVICE



           I HEREBY CERTIFY that on this 17th day of December, 2019, a true and correct copy

  of the foregoing was electronically filed with the Clerk of Court and served electronic mail via the

  E-Portal System to: Peter M. Hoogerwoerd, Esquire, (pmb@rgpattorneys.com) Nathaly Saavedra,

  Esquire, (ns@rgpattorneys.com) and Erin L. Haney, Esquire, (eh@rgpattorneys.com) Remer &

  Georges-Pierre, PLLC, 44 West Flagler Street, Suite 2200, Miami, Florida 33130.




                                                /s/ Ingrid H. Ponce
                                                Ingrid H. Ponce




  #8032940 v1
